Title: To James Madison from Edward Blount, 2 May 1807
From: Blount, Edward
To: Madison, James



Sir,
North Carolina Washington County May 2d: 1807

On the 11th. of last Month I had the Honor to receive your letter of the 13th. of March, Inclosing me a Commission as Marshal for the District of N. Carolina.  The reason it came so late to hand it was sent on to Wilmington which is Near 150 Miles to the Southward of where I live, before it came on to me.  I Gratefully Acknowledge the Honor conferred on me by the President, & the Gentlemen that recommended me & have taken some little time to Inform myself of the duties of that Office & the perquisites Annexed to it, and am of Opinion that the perquisites are not adequate to the Risque, expences & Fatigue Annexed to that Office.  Therefore beg leave to resign my Commission.  I neither Solicited for nor had any expectations of that Office & had no Information of my appointment till a few days before I received my Commission  If I had received earlier Notice would have acted till some other person had been appointd, rather than there should have been a Vacancy in that Office  I am Sir Respectfully Your Most Obt. Servt

Ed. Blount

